     Case 3:21-cv-00976-DMS-LL Document 12 Filed 08/05/21 PageID.193 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   BARBARA A. MOORE/BARBARA                             Case No.: 21cv976 DMS (LL)
     ANN MOORE, et al.
12
                                        Plaintiffs,       ORDER (1) GRANTING
13                                                        PLAINTIFF’S MOTION TO
     v.                                                   PROCEED IN FORMA PAUPERIS
14
                                                          AND (2) DISMISSING COMPLAINT
     UNITED STATES, et al.,
15                                                        WITHOUT PREJUDICE FOR
                                      Defendants.         FAILING TO STATE A CLAIM
16
                                                          UPON WHICH RELIEF CAN BE
17                                                        GRANTED PURSUANT TO 28 U.S.C.
                                                          § 1915(e)(2)(B)(ii)
18
19
20         Plaintiff, a non-prisoner proceeding pro se, has submitted a Complaint along with a
21   request to proceed In Forma Pauperis and a request for appointment of counsel.
22   Motion to Proceed IFP
23         All parties instituting any civil action, suit or proceeding in a district court of the
24   United States, except an application for writ of habeas corpus, must pay a filing fee of
25   $402. See 28 U.S.C. § 1914(a); Civil Local Rule 4.5. An action may proceed despite a
26   plaintiff’s failure to prepay the entire fee only if the plaintiff is granted leave to proceed
27   IFP pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th
28   Cir. 1999). This Court finds Plaintiff’s affidavit of assets is sufficient to show she is unable

                                                      1
                                                                                     21cv976 DMS (LL)
     Case 3:21-cv-00976-DMS-LL Document 12 Filed 08/05/21 PageID.194 Page 2 of 3



 1   to pay the fees or post securities required to maintain this action. See Civil Local Rule
 2   3.2(d). Accordingly, the Court GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28
 3   U.S.C. § 1915(a).
 4   Sua Sponte Screening per 28 U.S.C. § 1915(e)(2)
 5         Notwithstanding payment of any filing fee or portion thereof, a complaint filed by
 6   any person proceeding IFP pursuant to 28 U.S.C. § 1915(a) is subject to a mandatory and
 7   sua sponte review and dismissal by the court to the extent it is frivolous, malicious, fails to
 8   state a claim upon which relief may be granted, or seeks monetary relief from a defendant
 9   immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845
10   (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to
11   prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc). Prior to
12   its amendment by the Prison Litigation Reform Act, the former 28 U.S.C. § 1915(d)
13   permitted sua sponte dismissal of only frivolous and malicious claims. Lopez, 203 F.3d at
14   1130. The newly enacted 28 U.S.C. § 1915(e)(2), however, mandates that the court
15   reviewing a complaint filed pursuant to the IFP provisions of section 1915 make and rule
16   on its own motion to dismiss before directing that the complaint be served by the U.S.
17   Marshal pursuant to Fed. R. Civ. P. 4(c)(2). Id. at 1127 (“[S]ection 1915(e) not only
18   permits, but requires a district court to dismiss an in forma pauperis complaint that fails to
19   state a claim.”); see also Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (noting
20   the “the language of § 1915(e)(2)(B)(ii) parallels the language of Federal Rule of Civil
21   Procedure 12(b)(6).”).
22         Here, Plaintiff’s Complaint consists of twenty-six pages of typed and handwritten
23   allegations, and another eighty-plus pages of exhibits. The allegations and exhibits cover
24   a wide range of topics, including identity theft, insurance fraud, government surveillance,
25   false imprisonment, civil rights violations, cyberbullying and mail theft.          However,
26   Plaintiff’s legal claims are unclear, and it is unclear what facts she relies on to support any
27   of her alleged claims. Absent clarification on these issues, Plaintiff’s Complaint is subject
28   to dismissal for failure to state a claim, at a minimum.

                                                    2
                                                                                    21cv976 DMS (LL)
     Case 3:21-cv-00976-DMS-LL Document 12 Filed 08/05/21 PageID.195 Page 3 of 3



 1   Conclusion and Order
 2           In light of the above, Plaintiff’s Motion to Proceed IFP is GRANTED and the
 3   Complaint is DISMISSED without prejudice for failure to state a claim.1 Plaintiff is
 4   granted leave to file a First Amended Complaint that cures the pleading deficiencies set
 5   out above. Plaintiff is also reminded of the requirements of Federal Rule of Civil Procedure
 6   8(a). If Plaintiff wishes to file a First Amended Complaint, she shall do so on or before
 7   August 20, 2021.
 8           IT IS SO ORDERED.
 9   Dated: August 5, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
28       In light of this ruling, Plaintiff’s request for appointment of counsel is denied.

                                                     3
                                                                                      21cv976 DMS (LL)
